Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Status of Examination
	Claims 13-15 are pending and currently under examination.
	Applicant claims an aqueous herbicidal composition comprising about 44% flumioxazin, hydroxyethyl cellulose in an amount of 0.15-0.30 wt%, the combination of silicon dioxide and aluminum oxide, in amounts of 0.5-2.0 wt% and 0.1-0.75 wt%, respectively, an acrylic graft copolymer in an amount, a preservative, a silicone emulsion, an antifreeze and potassium salt of a polyoxyethylene tristyrylphenol phosphate nonionic surfactant.
	The claims will be given their broadest reasonable interpretation.
	Regarding the amounts of an acrylic graft copolymer and 1,2 benzisothiazolin-3-one, they are claimed as about 4.5% w/w of a first component comprising 35% w/w of an acrylic graft copolymer and about 0.050 w/w of a second component comprising about 19.3% w/w of 1,2-benzisothiazolin-3-one, as claim 13 is directed to a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) in view of  Bussman et al. (US 2008/0274154 A1) and Anderson et al. (US 2015/0141249 A1, of record).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. teaches an aqueous pesticidal formulation that may contain glyphosate and a water-insoluble solid pesticidal ingredient, along with nonionic surfactants, that include salts of polyoxyalkylene alkyl ether phosphate esters and salts of polyoxyalkylene polystyrylphenyl ether phosphate esters and thickeners (abstract).  The water-insoluble solid pesticidal active may be present at 0.5 to 50 w/v% and may 


Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)

Bussman et al. teach aqueous pesticidal dispersions (abstract).  Bussman et al. teaches that providing a combination of an acrylic graft copolymer surfactant along with an alkoxylated polyarylphenol phosphate ester surfactant results in a surprising degree of stabilization of a high concentration of lipophilic and/or hydrophobic active material in an aqueous liquid (abstract, para [0012]).  The acrylic graft copolymer surfactant may be present at 0.1-5 wt% and the alkoxylated polyarylphenol phosphate ester surfactant may be present at 0.1-5wt% (claim 1).  The composition may contain the preservative 1,2-benzisothiazol-3(2H)-one (abstract).
Anderson et al. teach a stable aqueous suspension of a substantially water insoluble herbicide (abstract, [0005]).  Anderson et al. teach the inclusion of a thickener/anti-settling agent to provide stability to the composition at a concentration of about 0.05 wt% to about 5 wt%, which thickener may be hydroxyethyl cellulose (para [0114]).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanaka et al., Anderson et al. and Bussman et al. because all references are directed to aqueous pesticidal 
Regarding the inclusion of hydroxyethyl cellulose thickener in the composition, as Kawanaka et al. teach that the thickeners included in formulation may be water soluble saccharides and Anderson et al. suggests the inclusion of the water soluble saccharide hydroxyethyl cellulose for use for the same thickening purpose, it would have been obvious to one of ordinary skill in the art to include the hydroxyethyl cellulose thickener of Anderson et al. in the Kawanaka et al. formulation.  One of ordinary skill in the art would have been motivated to do so because Anderson et al. teaches that inclusion of thickeners within the aqueous water insoluble herbicide suspension, such as hydroxyethyl cellulose, results in stabilization of the formulation, and would have done so with a reasonable expectation of success because hydroxyethyl cellulose is a species that fits within the genus of water soluble saccharides taught by Kawanaka et al.
Regarding the concentrations of flumioxazin, preservative, the propylene glycol antifreeze, silicone emulsion antifoaming agent, thickeners, acrylic graft copolymer and alkoxylated polyarylphenol phosphate surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Additionally, based upon the teachings of Kawanaka et al., it would have been obvious to add glyphosate to the composition and to utilize this formulation to control weeds.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
The amendment to claim 15, which now requires dependency from claim 13 has rendered the objection to claim 15 moot.  Thus, the objection to claim 15 is hereby withdrawn.
Applicant traverses the 103 rejection of record by asserting that claim 13 requires 9 specific ingredients at specific concentrations and that none of the cited prior art alone or in combination teach such a combination nor would there be motivation for making such a composition.  Applicant further allege that any assertion that the unique combination is obvious is based solely on hindsight bias.  This line of reasoning was not found persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The prior art is much closer than Applicant admits.  Kawanaka et al. exemplifies a composition that contains flumioxazin at about 46% which nearly abuts the amount claimed of about 44%, aluminum oxide and silica thickeners in the amounts that fit within the amounts required by the claim, strongly suggest inclusion of a third water soluble saccharide thickener, Anderson et al. suggesting that hydroxyethyl cellulose is one such water soluble saccharide thickener that could be used for such as purpose.  Furthermore, Kawanaka also teach inclusion of silicone emulsion antifoaming agent, propylene glycol antifreeze, potassium salt of polyoxyethylene tristyrylphenol phosphate surfactant, a isothiazolin-3-one preservative all in amounts that are encompassed within the ranges set forth in the claim or overlap therewith.  Additionally, Bussman et al. would have provided strong motivation to include an acrylic graft copolymer in combination with the polyoxyethylene tristyrylphenol phosphate surfactant in order to enhance the stability of the aqueous flumioxazin composition, Bussman et al. also teaching a narrow range of such surfactants that encompass the concentrations of each surfactant claimed.  
Applicant further traverses the 103 rejection based upon unexpected results.  Applicant asserts that paragraph 99 of Kawanaka is the closest prior art, which composition contains aluminum oxide and hydrophilic fumed silica thickeners, but does not contain hydroxyethyl celullose.  Applicant points to Example 2 of the specification concludes that they have demonstrated that compositions that contain just these two thickeners gel upon storage for 2 weeks at elevated temperature, while the compositions that contain the hydroxyethyl cellulose did not gel, but were flowable under the same storage conditions.
To effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).   While Applicant notes the thickening system of Kawanaka and points to example 2 as demonstrating that the addition of hydroxyethyl cellulose provides unexpected superior storage stability,  the data does not involve the comparison against the closet prior art of Kawanaka.  Furthermore, all of the examples in Table 3 of Example 2 (the only table in this example) requires addition of the flumioxazin composition to glyphosate compositions and assessing the stability thereafter.  Consequently, the results are not commensurate in scope with the claims as none of the claims require glyphosate in the mixture.  Thus, the data presented in the specification is not sufficient to rebut the prima facie case of obviousness set forth above.  Thus the 103 rejection is maintained.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699